                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

 UNITED STATES OF AMERICA,

                                    Plaintiff,

            v.                                           Case No. 21-MJ-00083-WBG

 NATHAN MACK,

                                    Defendant.

                                     MOTION FOR DETENTION

           Comes now the United States of America, by and through its undersigned counsel, and

hereby moves this Court to order the detention of defendant Nathan Mack, and states the following

in support of the motion:

           1.       This motion is being made at the defendant’s first appearance before a judicial

officer.        A Criminal Complaint has been filed charging the defendant with being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

           2.       This case involves the possession or use of a firearm as that term is defined in

18 U.S.C. § 921.        See 18 U.S.C. § 3142(f)(1)(E).

           3.       The United States submits that there is clear and convincing evidence that there are

no conditions which the Court could place on the defendant’s release which would reasonably

assure the defendant’s appearance in Court and the safety of the community.              See 18 U.S.C

§ 3142(g): (1) nature and circumstances of the offense; (2) weight of the evidence; (3) whether

the defendant was on probation/parole at the time of the offense; and (4) danger to the community.

Because of this, the United States requests that a Detention Hearing be held and that the defendant




                Case 4:21-mj-00083-WBG Document 2 Filed 07/26/21 Page 1 of 2
be detained. See, e.g., United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986); United States

v. Warren, 787 F.2d 1237, 1238 (8th Cir. 1986).

       WHEREFORE, based on the foregoing, the United States requests that the Court hold a

Detention Hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the

detention of the defendant.

                                                     Respectfully submitted,

                                                     Teresa A. Moore
                                                     Acting United States Attorney

                                               By    /s/Sean T. Foley

                                                     Sean T. Foley
                                                     Assistant United States Attorney
                                                     Violent Crime & Drug Trafficking Unit
                                                     Charles Evans Whittaker Courthouse
                                                     400 East Ninth Street, Suite 5510
                                                     Kansas City, Missouri 64106
                                                     Telephone: (816) 426-3122




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on July 26,
2021, to the CM-ECF system of the United States District Court for the Western District of
Missouri, and a copy of the foregoing will be hand-delivered to the defendant at his first
appearance before a judicial officer.


                                                     /s/Sean T. Foley
                                                     Sean T. Foley
                                                     Assistant United States Attorney




          Case 4:21-mj-00083-WBG Document
                                     2    2 Filed 07/26/21 Page 2 of 2
